United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1094
Issued: October 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 17, 2015 appellant, through counsel, filed a timely appeal from a February 12,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a specific, medically
diagnosed injury to her shoulders, arms, and/or neck, causally related to factors of her federal
employment, as alleged.
On appeal, appellant’s counsel contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 20, 2013 appellant, then a 50-year-old distributions clerk, filed an
occupational disease claim (Form CA-2) alleging that due to lifting trays and repetitive motion
performed during her federal employment she suffered from bilateral shoulder pain. The
employing establishment controverted the claim.
In a February 4, 2013 note regarding a visit, Dr. Bassem Adie, an internist,2 noted that
appellant complained of pain in her arms, shoulders, and neck that started about 10 days ago. He
noted that she had no recent trauma. Dr. Adie assessed appellant with shoulder pain, arm pain,
and neck pain, most likely from bursitis in shoulder with the possibility of arthritis in the neck or
nerve injury in the neck. He suggested that she rest for the next week and avoid heavy lifting of
more than 10 pounds. In a February 11, 2013 note, Dr. Adie found that appellant should
continue to rest at home for the next week, and that she was disabled from her job at this time.
In a March 5, 2013 report, Dr. Gary Bray, a Board-certified orthopedic surgeon, assessed
appellant with neck pain. He noted that her left arm problem began five weeks ago and now
occurs continuously. Dr. Bray noted that appellant stated that the injury occurred at work and
noted that she lifted trays of mail up to 70 pounds. He noted that her symptoms are severe and
are made worse by moving and job requirements.
In a May 15, 2013 report, Dr. Adie noted that appellant’s injury began after heavy lifting
at work and that her neck injury is related to the heavy lifting and is most likely work related.
He noted that she needed to continue to rest at home and was unable to do any heavy lifting.
By decision dated May 21, 2013, OWCP denied appellant’s claim, finding that she had
not established that fact of injury occurred. It noted that she did not submit medical evidence
that established how the alleged employment activities caused or aggravated a diagnosed medical
condition.
On June 14, 2013 appellant requested an oral hearing.
In a disability claim form completed on April 17, 2013, Dr. Adie diagnosed appellant
with neck and shoulder pain, and possible herniated disc. He checked a box noting that she was
currently disabled from her job, and noted that this was due to neck and shoulder pain and
numbness, and tingling in her arms.
In a June 18, 2013 report, Dr. Robert C. Pope, an osteopath, noted that he conducted a
magnetic resonance imaging (MRI) scan and listed his impression as partial tear of the articular
surface of the footplate of the supraspinatus tendon, tendinosis of the subscapularis and
infraspinatus, mild degenerative changes of the acromioclavicular joint, and mild subacromial
bursitis.
In a June 21, 2013 note, Dr. Adie noted that appellant had a herniated disc in the cervical
spine, tendinitis, and tendon tear in the left shoulder. He noted that she was unable to work at
2

Dr. Adie is not Board-certified.

2

that time. In an August 23, 2013 progress report, Dr. Adie noted that appellant’s neck and
shoulder pain continued with no significant change. He noted that she was still unable to return
to work due to her injuries.
At the November 18, 2013 hearing, appellant testified as to the physical duties of her job.
She noted that her job duties involved loading, sweeping, feeding, channel dispatching, setting
up, twisting, and bending for eight hours a day every day. Appellant noted that Dr. Adie referred
her to a neurosurgeon, and this was pending.
In a January 31, 2014 decision, the hearing representative determined that appellant
established that she performed heavy lifting during her federal employment and established neck
and left shoulder diagnoses. However, she found that appellant’s claim remained denied as she
had not established causal relationship.
On April 1, 2014 appellant requested reconsideration. Additionally, on January 30, 2015
appellant, through counsel, requested reconsideration.
Appellant submitted a functional capacity evaluation and progress notes by her
occupational therapist, Michael Milicia from December 13, 2013. She also submitted nurses
notes by Jacelyn R. Golden from July 15, 2004 and notes regarding physical therapy
appointments in 2003 by Nadia Buskey.
A March 13, 2003 radiological examination was interpreted by Dr. Bradford Richmond, a
Board-certified radiologist, as showing sclerotic change of the greater tuberosity of the humeral
head, likely secondary to tendinitis, or stress-related sequela.
In a January 6, 2015 note, Dr. Sandra M. Fakult, an internist,3 diagnosed sprain of
unspecified site of shoulder and upper arm. She noted appellant’s statement that she was “lifting
heavy trays twisting turning repetitive motion pulling and pushing heavy APCs moving heavy
racks.”
In a January 20, 2015 physician work activity status report, Dr. Richard M. Cole, an
osteopath, diagnosed appellant with sprain of unspecified site of the shoulder and upper arm and
neck sprain.
By decision dated February 12, 2015, OWCP denied modification of the January 31,
2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
3

Dr. Fakult is not Board-certified.

3

the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not established that she suffered from a medically
diagnosed condition causally related to the accepted factors of her federal employment.
Appellant submitted medical reports by her treating internist, Dr. Adie, dated from
February 4 through August 23, 2013. In his February 4, 2013 note, Dr. Adie noted that she
complained of pain in her arms, shoulders, and neck that began 10 days prior to his note. He
treated appellant with rest and work restrictions. Although Dr. Adie’s initial diagnoses were
speculative, with definitive statements only being made with regard to pain, in his June 21, 2013
note he diagnosed a herniated disc in the cervical spine, tendinitis, and tendon tear in the left
shoulder. However, he never opined as to a relationship between the specific diagnoses made in
his June 21, 2013 note to the accepted factors of appellant’s federal employment.
Similarly, none of the other treating physicians makes a definitive statement linking
appellant’s specific diagnoses to her federal employment duties. Dr. Bray noted in his March 5,
2013 report that appellant’s symptoms of neck pain and problems with her left arm began five
weeks prior to his evaluation of her and noted that the injury occurred at work, noting that she
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5.

4

lifted trays of mail of up to 70 pounds. The Board notes that pain is a symptom and not a
compensable medical diagnosis.9 Therefore, Dr. Bray’s report cannot establish a medical
condition. Dr. Pope and Dr. Richmond conducted diagnostic tests. Dr. Pope interpreted an MRI
scan and Dr. Richmond conducted a radiological examination. Although both Dr. Pope and
Dr. Richmond made objective findings, neither physician discussed any connection between a
diagnosed condition and the factors of appellant’s employment. Dr. Fakult noted appellant’s
statement with regard to her employment duties and diagnosed sprain of an unspecified site of
her shoulder and arm, but did not make any independent statement explaining any causal
relationship between the listed factors of her employment and the diagnosed conditions.
Dr. Cole made no statement with regard to her employment and any possible causal relationship
to her medical diagnoses of sprain of the unspecified site of shoulder and upper arm and neck
sprain. Appellant also submitted notes and evaluations by her occupational and physical
therapists and nurse’s notes. However, these reports have no probative medical value as physical
and occupational therapists and nurses are not considered physicians as defined under FECA.10
Because appellant has not provided a medical opinion establishing a causal relationship between
a medical diagnosis and the accepted factors of her federal employment, she has not met her
burden of proof.
Causal relationship must be based on rationalized medical opinion evidence.11
physician must accurately describe appellant’s work duties and medically explain
pathophysiological process by which these duties would have caused or aggravated
condition.12 As appellant did not submit a rationalized medical opinion supporting that
injuries were causally related to the factors of her federal employment, she did not meet
burden of proof to establish an employment-related traumatic injury.

A
the
her
her
her

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a specific, medically
diagnosed injury to her shoulders, arms, and/or neck, causally related to factors of her federal
employment, as alleged.
9

V.S., Docket No. 14-2028 (issued June 3, 2015).

10

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2);
A.C., Docket No. 08-1453 (issued November 18, 2008) (records from a physical therapist do not constitute
competent medical opinion in support of causal relation, as physical therapists are not physicians as defined under
FECA; L.D., 59 ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA);
Roy L. Humphrey, 57 ECAB 238 (2005). See also J.G., Docket No. 15-251 (issued April 13, 2015).
11

M.E., Docket No. 14-1064 (issued September 29, 2014).

12

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also G.G., Docket
No. 15-234 (issued April 9, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 12, 2015 is affirmed.
Issued: October 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

